Citation Nr: 1750498	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee strain with moderately severe osteoarthritis (left knee strain). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from October 1972 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In regard to the evidence submitted after the most recent May 2015 supplemental statement of the case (SSOC), the Veteran's substantive appeal was received after February 2013, and the Board will take initial review of this evidence as neither the Veteran nor her representative have requested in writing that the RO should have initial review. See 38 C.F.R. §19.31 (b)(1)(2016).


FINDING OF FACT

Left knee strain is not manifested by limitation of flexion to 30 degrees or less, extension limited to 10 degrees or more, recurrent subluxation or lateral instability, or dislocated semilunar cartilage.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for left knee strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

The Veteran claims that her initial disability evaluation for left knee strain warrants a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

In Hart v. Mansfield, 21 Vet. App. 505, (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion of the specific joint involved. 

Normal range of motion for the knee is 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability. The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (arthritis with painful limitation of motion) and 5257 (instability). See VAOPGCPREC 23-97. Likewise, the VA General Counsel has also interpreted that, when x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain. See VAOPGCPREC 9-98.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent. Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of semilunar cartilage is rated at 10 percent.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against an initial rating in excess of 10 percent for left knee strain. The reasons for this determination are explained below.

The Veteran's left knee is currently rated as 10 percent disabled under Diagnostic Code 5260, which is based on limitation of flexion. To warrant a 20 percent for limitation of flexion, flexion must be limited to 30 degrees or less. During the appeal period, the Veteran's flexion of the left knee has been no worse than 50 degrees. For example, flexion was limited to 70 degrees in April 2012 and 50 degrees in August 2016. These examinations demonstrated that there was no additional limitation of motion after repetitive motion. Therefore, the Veteran does not meet the necessary criteria for a higher rating under Diagnostic Code 5260. 

Both of the VA examiners noted functional loss of the left knee due to pain on movement, weakened movement and excess fatigability, but there is no objective evidence that these resulted in any further limitation of motion. In this regard, the Board acknowledges the holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), in which the Court held that VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss; the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time. Here, at the 2016 examination, the examiner noted that the Veteran's range of motion did not contribute to a functional loss, but that the Veteran's report of pain, weakness and incoordination impacted the functional loss over time. The Board finds that the Veteran's symptoms are contemplated by the rating criteria, as the reason the Veteran's disability has warranted a 10 percent rating in the first instance was due to painful motion, as she does not meet the compensable criteria for limitation of motion. 

The Veteran's current rating includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as weakness. As such, with the current rating encompassing the functional loss the Veteran is experiencing, the Veteran does not meet the necessary criteria for the higher rating under Diagnostic Code 5260. 

The Board acknowledges that the 2012 examiner noted a past meniscus tear shown on an October 2001 MRI. This tear was years prior to the Veteran's current claim. The evidence does not demonstrate that the Veteran has symptoms that would establish a basis for an evaluation under Diagnostic Code 5258. For example, this Diagnostic Code contemplates symptoms such as episodes of locking, pain and effusion which neither the 2012 nor 2016 examiner documented. In fact, the VA treatment records consistently show no effusion or locking. Therefore, a rating under this Diagnostic Code is not warranted.

As stated above, ratings are also available for a knee disability under Diagnostic Code 5261 (limitation of extension), Diagnostic Code (recurrent subluxation or lateral instability), and Diagnostic Code 5259 (removal of semilunar cartilage). See 38 C.F.R. § 4.71a. However, the evidence does not establish that the Veteran has these impairments. For example, both the 2012 and 2016 VA examiners made specific findings that the Veteran had full extension to 0 degrees. Therefore, a separate rating for limitation of extension is not warranted. Additionally, the 2012 and 2016 VA examiners both examined the left knee for recurrent subluxation and lateral instability and found the left knee had neither symptom. Finally, the evidence shows that the Veteran had a meniscal tear in 2001, but did not have her meniscus removed. Therefore, these Diagnostic Codes would not provide for a higher rating. 

The Board finds the Veteran's own reports of symptomatology to be credible, as well as the lay statements provided by friends and family. However, neither the lay nor medical evidence reflects the functional equivalent of expected symptomology to establish entitlement to a higher evaluation. 

In summary, higher or separate ratings for left knee strain are not warranted with consideration of all potentially applicable diagnostic codes. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The disability picture does not more nearly approximate the criteria for the next higher rating under any applicable Diagnostic Code, as discussed above; therefore, the lower rating must be assigned. See 38 C.F.R. § 4.7. Staged ratings are also not warranted, as the Veteran's left knee symptomatology has remained relatively stable throughout the appeal period. 


ORDER

Entitlement to an initial rating in excess of 10 percent for left knee strain with moderately severe osteoarthritis is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


